--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.59


CONSULTING AGREEMENT


THIS AGREEMENT dated as of September 12, 2012 is by and between TRANSAX
INTERNATIONAL LIMITED (the “Company”), and PEARL GROUP ADVISORS, INC. (the
“Consultant”).


WITNESSETH:


WHEREAS, the Company previously engaged the Consultant in January 2012 to
provide the Company with sales consulting and managerial services related to the
Company’s operations in North and South America (the “Services”).


WHEREAS, the Consultant has provided such services since that date to the
satisfaction of the Company upon the terms and for the cash consideration
previously agreed upon.


WHEREAS, the Company and the Consultant now desire to expand the compensation
arrangements to provide for additional consideration to be paid to the
Consultant.


WHEREAS, this Agreement replaces in its entirety the engagement terms with the
Consultant, and neither party retains an obligation or any responsibly to the
other party based upon such engagement.


NOW THEREFORE, in consideration of the mutual promises and benefits to be
derived from this Agreement, the Company and the Consultant hereby agree as
follows:


1.           Recitals.  The foregoing preambles are true and correct and are
incorporated herein.


2.           Acknowledgement of Appointment, Services, Term.


The parties hereto acknowledge that following terms and conditions related to
the Services remain in full force and effect:


(a)           The Company has retained the Consultant to render Services to the
Company for a period terminating on January 31, 2013 (the “Term”).  The
Consultant shall be required to be based in the office of the Company located in
431 Fairway Drive Suite 200, Deerfield Beach, FL, 33441 to perform the Services
and shall devote a minimum of three business days weekly to the performance of
the Services.


(b)           Consultant understands and acknowledges that the Term may be
terminated at any time after 30 days prior written notice, with or without cause
at either Consultant’s option or Company’s option.  In the event of the
termination or expiration of this Agreement, Consultant shall deliver to Company
all Confidential Information (as hereinafter defined) and other materials,
together with all copies thereof, in Consultant’s possession or under
Consultant’s control and to certify in writing to Company that all of such
materials have so been returned.


3.           Compensation.


(a) During the Term, the Consultant shall receive a monthly Service fee of Three
Thousand and 00/100 dollars ($3000.00) per month.

 
- 1 -

--------------------------------------------------------------------------------

 



(b) Immediately following the effectiveness of the pending 1:700 reverse stock
split of the Company’s common stock, the Company shall issue the Consultant
200,000 shares of the Company’s post-split common stock (the “Compensation
Shares”).The Consultant acknowledges it has been afforded the opportunity to ask
questions of, and receive answers from the officers and/or directors of the
Company acting on its behalf concerning the Company and to obtain any additional
information, to the extent that the Company possesses such information or can
acquire it without unreasonable effort or expense, necessary to verify the
accuracy of the information furnished and has availed itself of such opportunity
to the extent it considers appropriate in order to permit it to evaluate the
merits and risks of an investment in the Company.  The Compensation Shares will
be acquired solely for the account of the Consultant for personal investment and
not with a view to, or for resale in connection with, any distribution. The
Consultant does not intend to dispose of all or any part of the Compensation
Shares except in compliance with the provisions of the Securities Act of 1933
and applicable state securities laws.  


(c) In the event the Consultant should first introduce a party to the Company
during the Term which makes an equity or debt investment in the Company, the
Consultant shall be entitled to receive a finder’s fee in an amount to be
determined at the time of such transaction.


(d) The Consultant shall be entitled to receive additional compensation as may
be determined by the Company from time to time during the Term.


(e) Consultant understands and agrees that (i) Consultant will not be treated as
an employee of the Company for federal tax purposes; (ii) Company will not
withhold on behalf of Consultant, pursuant to this Agreement, any sums for
income tax, unemployment insurance, social security, or any other withholding
pursuant to any law or requirement of any governmental body relating to
Consultant, (iii) all of such payments, withholdings, and benefits, if any, are
the sole responsibility of Consultant; and (iv) Consultant will indemnify and
hold Company harmless from any and all loss or liability arising with respect to
such payments, withholdings, and benefits, if any.  In the event the Internal
Revenue Service or any other governmental agency should question or challenge
the independent contractor status of Consultant the parties agree that
Consultant and Company shall have the right to participate in any discussion or
negotiation occurring with such agency or agencies, irrespective of who
initiates the discussion or negotiations.


4.           Confidential Information.


The parties hereto recognize the need for the Company to preserve its
specialized knowledge, trade secrets, and confidential information.  The
strength and goodwill of the Company is derived from the specialized knowledge,
trade secrets, and confidential information generated from experience with the
activities undertaken by the Company and its subsidiaries.  The disclosure of
this information and knowledge to competitors would be beneficial to them and
detrimental to the Company, as would the disclosure of information about the
marketing practices, pricing practices, costs, profit margins, design
specifications, analytical techniques, and similar items of the Company and its
subsidiaries.  By reason of being a Consultant to the Company, Consultant has or
will have access to, and will obtain, specialized knowledge, trade secrets and
confidential information about the Company's operations and the operations of
its subsidiaries, which operations extend through the United States.  Therefore,
Consultant hereby agrees as follows, recognizing that the Company is relying on
these agreements in entering into this Agreement:


(a)           During and after the Term, Consultant will not use or disclose to
others any confidential business information about the affairs of the Company,
including but not limited to information concerning the Company's products,
methods, engineering designs and standards, analytical techniques, technical
information, customer information, employee information, and other non-public
information acquired by him in the course of his past or future services for the
Company (collectively, the “Confidential Information”).


(b)           Consultant agrees to hold as the Company's property all memoranda,
books, papers, letters, formulas and other data, and all copies thereof and
therefrom, in any way relating to the Company's business and affairs, whether
made by him or otherwise coming into his possession, and on termination of his
consulting arrangement or on demand of the Company, at any time, to deliver the
same to the Company within twenty four hours of such termination or demand.

 
- 2 -

--------------------------------------------------------------------------------

 



5.           Indemnification.


The Company shall defend, indemnify and hold harmless Consultant, its
affiliates, and each of their officers, directors, shareholders, employees and
agents against any and all expenses, liabilities, costs, risks, and threats
(including, but not limited to, all expenses of defense and investigation
relating thereto), arising out of or related to this Agreement.  The Company
shall have no obligation to indemnify and hold Consultant harmless for any such
legal or other expense, loss, claim, damage, liability, alleged damage or
alleged liability resulting from the recklessness or bad faith of the Consultant
in performing the Services which are the subject of this Agreement. The Company
shall be responsible for and shall reimburse Consultant for all attorney’s fees
or costs incurred in enforcing the indemnity obligations set forth in this
paragraph. The obligations of the Company under this paragraph shall be in
addition to any liability that the Company may otherwise have.  The provisions
set forth in this paragraph shall survive any termination of this agreement.


If for any reason the foregoing indemnification is unavailable to the Consultant
or insufficient to hold it harmless, then the Company shall contribute to the
amount paid or payable by the Consultant as a result of such loss, claim,
damage, liability, alleged damage or alleged liability in such proportion as is
appropriate to reflect not only the relative benefits received by the Company
and its stockholders on the one hand and the Consultant on the other hand but
also the relative fault of the Company and the Consultant, as well as any
relevant equitable considerations. In any instance in which the Company has
indemnified the Consultant pursuant hereto and the Consultant recovers from
third parties all or any part of the amount so indemnified by the Company, the
Consultant shall promptly pay over to the Company the amount so recovered.  The
provisions set forth in this section shall survive any termination of the
authorization provided by this letter agreement.


6.           Severability.


The provisions hereof shall be considered severable in the event that any of
such provisions are held by a court of competent jurisdiction to be invalid,
void or otherwise unenforceable and the remaining provisions hereof shall remain
enforceable to the fullest extent permitted by law.


7.           Entire Agreement; Amendment.


This Agreement contains the entire agreement between the Company and the
Consultant with respect to the subject matter thereof. This Agreement may not be
amended, waived, changed, modified or discharged except by an instrument in
writing.


8.           Notices.


All notices, request demands and other communications hereunder shall be in
writing and shall be deemed to have duly given if delivered or mailed, postage
prepaid, first class as follows:


To the Company:
TRANSAX INTERNATIONAL
SOUTH PART NO 1 FLOOR
PENGNAN INDUSTRIAL PARK
NORTH YINGBIN ROAD
WASHA TOWN, LONGHU DISTRICT
SHANTOU CITY, CHINA
ATTN: WEI LIN
To the Consultant:
PEARL GROUP ADVISORS, NC
9400 S.W. 49TH PLACE
COOPER CITY, FL 33328
ATTN: DORE PERLER
 



and/or to such other persons and addresses as any party shall have specified in
writing to the other.


9.           Governing Law.


This Agreement shall be governed by and construed under the laws of the State of
Florida.



 
- 3 -

--------------------------------------------------------------------------------

 

10.           Waiver and Further Agreement.


Any waiver of any breach of any terms or conditions of this Agreement shall not
operate as a waiver of any other breach of such terms or conditions or any other
term or condition, nor shall any failure to enforce any provision hereof operate
as a waiver of such provision or of any other provision hereof.


11.           Heading of No Effect.


The paragraph headings contained in this Agreement are for reference purposes
only and shall not in any way affect the meaning or interpretation of this
Agreement.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.


TRANSAX INTERNATIONAL




By:           /s/ Wei Lin________________________________
WEI LIN, CHIEF EXECUTIVE OFFICER






PEARL GROUP ADVISORS, INC.


 
 
By:    /s/ Dore Perler______________________
DORE PERLER, PRESIDENT

 
- 4 -

--------------------------------------------------------------------------------

 
